Citation Nr: 1122505	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  05-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961.  He died in July 2003, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2007, the Board remanded the claim for additional development.  In 2008, Board requested VA medical expert opinions concerning the claim pursuant to 38 C.F.R. § 20.901.  The opinions have been received and the Appellant has been provided copies of the opinions; in response she has submitted additional argument and evidence.  

In a March 2009 decision, the Board denied the claim of service connection for the cause of the Veteran's death.  The Appellant appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).

In a December 2009 Order, the Court granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran), vacated the Board's March 2009 decision, and remanded the case back to the Board pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

In May 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran died in July 2003 and the death certificate lists the immediate cause of death as sudden cardiac death, and there were no listed other significant conditions contributing to death.

2.  There is no competent evidence to show that the Veteran's sudden cardiac death was due to any disability that was incurred in service from August 1958 to August 1961, manifested during the first post-service year, or was otherwise related to service.  

3.  The Veteran's service-connected disabilities at the time of his death were lumbar spine strain with degenerative joint disease, evaluated as 40 percent disabling, bilateral pes planus, evaluated as 30 percent disabling, and residuals of a left shoulder injury, evaluated as 20 percent disabling; a service-connected disability is not shown to have caused or contributed materially in producing or hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's sudden cardiac death was not due to disease or injury that was incurred in or aggravated by service, or proximately due to or the result of a disability that was presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in September 2003 and in January 2007.  The appellant was notified of the type of evidence that was required to substantiate the claim for the cause of death.  She was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  In the January 2007 letter, she was notified of the effective date of the claim and the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected, except for a statement of the conditions, if any, for which a veteran was service-connected at the time of his death).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated as evidenced by the supplemental statements of the case, dated in January 2008 and April 2011.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

To the extent that the VCAA notice did not include a statement of the conditions for which the Veteran was service-connected at the time of his death, the appellant demonstrated actual knowledge of the Veteran's service-connected disabilities in statements in support of claim, dated in April 2005, in December 2005, and in February 2009.  Because the appellant demonstrated actual knowledge of the Veteran's service-connected disabilities and specifically argued that the service-connected disabilities, particularly the low back disability, were a contributory cause of the Veteran's death, the content error did not affect the essential fairness of the adjudication and the presumption of prejudicial error is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA notice error that does not affect the essential fairness of the adjudication is not prejudicial.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service medical records, VA reports of examinations, and records from the Social Security Administration.  The appellant has furnished a copy of the Veteran's death certificate, as well as numerous private medical records, to include an April 2005 statement from the Veteran's private physician.  

In May 2010, the appellant furnished authorization for the VA to request records from Parkview Regional Hospital, including terminal records.  In a letter dated in July 2010, the hospital responded to a VA request, stating that a thorough search at that time did not yield any records of the Veteran.  (Copies of records dated in 2001 and 2002 from the hospital, however, were previously obtained and associated with the record.)  The hospital medical records director noted that the Veteran was last treated at the hospital on the day he died in July 2003.  




In a follow-up letter dated in September 2010, the hospital medical records director stated that no medical records could be found for the Veteran at that time, but she sent a listing of dates that the Veteran was seen at the hospital.  That list shows ten visits for the period from January 1999 to July 2003, with each admission showing the Veteran was discharged the same day and with most admissions included obtaining an X-ray.  The appellant has not identified any additionally available evidence for consideration in her appeal.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In May 2005, a VA physician reviewed the file and furnished an opinion relevant to the cause of death issue.  In May 2007, a VA psychiatrist reviewed the file and furnished an opinion relevant to the cause of death issue.  As these opinions were incomplete, additional VA medical opinions were sought and obtained in October 2008, from VA specialists in cardiology and psychiatry, who provided clarifying opinions.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.




Service incurrence will be presumed for cardiovascular disease, if the disability is manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

When any veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.

A death will be considered to result from a service-connected disability when the evidence establishes that such disability, which is causally related to service, was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

For a service-connected disability to constitute a principal cause of death, it must be shown to be the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).







Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Facts

The Veteran served on active duty from August 1958 to August 1961.  He died in July 2003, and the death certificate lists the immediate cause of death as sudden cardiac death.  On the death certificate, for other significant conditions contributing to death, but not resulting in the underlying cause of death, there were no conditions listed.  The death certificate indicates that tobacco use probably contributed to death.  No autopsy was performed.  The Veteran died in the emergency room of Parkview Regional Hospital.  Terminal hospital records are not on file, as the hospital indicated in letters dated in July 2010 and September 2010 that such records could not be found.  The hospital did furnish in September 2010 a list of dates when the Veteran was seen at the hospital.  From January 1999 to July 2003, he was seen a total of ten times, each time being discharged from the facility on the same day.  Except for a visit in August 2001 and a visit in July 2003 (i.e., on the day he died), the Veteran's visits included an X-ray.  The most recent visit prior to the day he died was in January 2002.   







At the time of his death, service connection was in effect for lumbar spine strain with degenerative joint disease, 40 percent disabling.  The Veteran's other service-connected disabilities were: bilateral pes planus, 30 percent disabling, and residuals of a left shoulder injury, 20 percent disabling.  Also, the Veteran was in receipt of a total disability rating for compensation based on individual unemployability, effective from September 2001.  

The appellant, who is the Veteran's surviving spouse, asserts that the Veteran's service-connected back disability was a predominant factor affecting his health and that the back disability in particular contributed to his death.  

Private medical records, records of Social Security Administration, and VA records, including reports of examinations, date to the 1960s.  The records show that the Veteran was treated for a number of health problems, including a low back disability and a mental disability.  

In a neuropsychological report in November 1992, N.D.B., M.D., reported that the Veteran was experiencing significant depression.  In December 1993, it was noted that in addition to a history of lumbar compression fractures and ruptured lumbar discs, the Veteran was exposed to petrochemical toxins on the job, resulting in mild organic brain syndrome, mild peripheral neuropathy, and moderate to severe depression and posttraumatic stress disorder.  Other records, dated in the 1990s, show treatment for chronic obstructive pulmonary disease.  

Records from Parkview Regional Hospital in 2001 and in 2002 disclose a history of chest pain and the Veteran had a myocardial perfusion study.  In February 2002, N.D.B., M.D., stated that the Veteran had various medical problems, including severe back pain.  



In a list of prescription medications provided by the appellant, the Veteran in 2002 and in 2003 was taking several medications for respiratory problems, depression, and pain.  He was also taking nitroglycerin and was on oxygen.  

In a March 2003 private psychological evaluation, it was reported that the Veteran had suffered from a significant depressive illness for a considerable period of time.  The report described several traumatic events in the Veteran's life, including the accidental shooting death of his teenage son's friend at his house, a motor vehicle accident which left his wife a paraplegic, his own illness in 1991 from exposure to chemicals at work, and the accidental death of his son three years previously.  

It was noted at one point that the Veteran had become seriously depressed and tried to protect his family from his struggles with his emotions, and that his wife still believed that he was only depressed from his back injuries and the chemical exposure incident and was unaware of his devastation by the series of tragedies that had befallen the family and "his enormous sense of guilt and helplessness about being able to rectify the horror that had occurred."   

Also of record are private and VA medical opinions addressing whether there was a relationship between the Veteran's service-connected back disability and his death.  In April 2005, the Veteran's family physician, N.D.B., M.D., expressed the opinion that the Veteran's chronic low back pain led to severe depression and that both conditions had a significant effect on his health and elevated his stress level, which in turn contributed to his death by myocardial infarction and cardiac arrest.  

In May 2005, a VA physician noted that the Veteran had a known history of coronary artery disease with a myocardial infarction two years previously and a coronary stent placement, and he was taking nitroglycerin on a daily basis.  



The physician expressed the opinion that it was unlikely that the Veteran's musculoskeletal conditions were related to his death because the Veteran was known to have atherosclerotic coronary artery disease separate and distinct from his musculoskeletal conditions.  He stated that any attempt to link the ischemic heart disease to the low back condition would be speculative at best.  The VA physician did not comment on whether low back pain and depression contributed to the Veteran's death.  

In May 2007, the Board referred the case to a VA psychiatrist for an opinion on whether pain and depression were proximately due to or the result of the Veteran's service-connected degenerative joint disease of the lumbar spine, and, if so, whether it was at least as likely as not that pain or depression or both contributed to the cause of the Veteran's death.  

The VA psychiatrist did not specifically comment on the April 2005 private medical opinion or on the private psychological evaluation that was conducted in March 2003, just prior to the Veteran's death, as requested.  The examiner did acknowledge that the Veteran experienced multiple losses in his adult life that likely contributed to his chronic depression, and that medical literature supported the concept that stress was a risk factor for sudden cardiac death, with chronic depression adding to that risk and chronic disability further contributing to it.  However, the examiner expressed the opinion that it was less likely than not that the lumbosacral pain was the "primary proximate cause" of the Veteran's depression and thus unlikely to be the "proximate cause" of the myocardial infarction and death.  This opinion left open the question of whether lumbosacral pain, although not the main or principal cause of depression, "contributed substantially or materially" or "aided or lent assistance to the production of death," which was beyond "casually" sharing in the production of death.  



In July 2008, the Board sought clarifying medical expert opinions through the VA Veterans Health Administration (VHA).  The question that was posed to a psychiatrist was the following:  "Does the factual evidence of record support a medical conclusion that the Veteran had a form of clinical depression, which was causally related to his service-connected orthopedic disabilities?  If so, identify the psychiatric disorder and provide an opinion as to whether it is as likely as not that the identified psychiatric disorder either caused or contributed to the cause of the veteran's sudden cardiac death."  The resulting psychiatrist's opinion was sent to the appellant.  

The reviewing psychiatrist reported that the Veteran's record was consistent with longstanding depression, that he suffered an in-service low back injury, that he had multiple other stressors during his life that also probably contributed to his depression, and that he had other psychiatric diagnoses.  

The psychiatrist stated that the medical literature supported an association between pain and depression, and between depression and a higher risk for mortality.  He stated that it was not possible to quantify the contributions of the various stressors to the Veteran's depression, but pain was certainly one of the contributors to depression.  He also noted that longstanding depression was a factor that contributed to death, but "most probably many other health factors resulted in his death as well."  The psychiatrist concluded that, although he could not be certain, the Veteran's lumbosacral pain was not the principal cause of depression, but depression may still have contributed substantially or materially to the production of death.  






In October 2008, the Board returned the file for two clarifying medical expert opinions through the VHA.  The question that was posed to an examining psychiatrist was the following:  Does the factual evidence of record support a medical conclusion that the Veteran had a form of clinical depression, which was causally related to his service-connected orthopedic disabilities?  If so, identify the psychiatric disorder and provide an opinion as to whether it is as likely as not that the identified psychiatric disorder either caused or contributed to the cause of the Veteran's sudden cardiac death.  The question that was posed to an examining cardiologist was the following:  whether it is as likely as not that any symptomatology, including pain, associated with the service-connected orthopedic disabilities, either caused or contributed to the cause of the Veteran's sudden cardiac death?   

The resulting VHA opinions, dated in October 2008, were sent to the appellant.  The reviewing psychiatrist (the same one who furnished the August 2008 opinion) concluded that there was a known evidence-based association between an increased risk of sudden cardiac death due to cardiac issues and depression but that no causal link had been established yet in the literature.  Thus, the examiner stated that he was unable to speculate on the Veteran's depression causing or contributing in any way to his death.  

The reviewing cardiologist expressed the opinion with rationale and citation to several published medical articles and previous medical opinions of record that the Veteran's depression and chronic pain from service-connected disability were not likely the cause of his death and that the likely cause of death was his underlying coronary artery disease.  





Further, in regard to whether the depression contributed to his death, the VA cardiologist expressed the opinion that such a relationship was possible, but that based on the available data it was not possible to furnish the probability (50 percent likely or less than 50 percent likely) that depression was a contributor to his death.  The VA cardiologist stated that such a matter was speculative at best and that coronary artery disease itself may also lead to the depression.  Additionally, as for a relationship between the Veteran's pain and his sudden cardiac death, the VA cardiologist expressed the opinion that it was not the likely cause of death, although it may have contributed to his death with a less than 50 percent likelihood.  In other words, pain was a possible but not likely contributor to his death.  The VA cardiologist also discussed the various likely risk factors that led or contributed to the Veteran's underlying coronary artery disease such as tobacco abuse, which he stated was likely to have contributed to the Veteran's sudden cardiac death.  

In response to the VHA opinions, the appellant submitted additional argument in the form of statements in which she quoted from the opinions and asserted that the doctors concurred that lumbosacral pain was a contributing factor causing depression, that depression was a contributing factor causing death, and that they could not speculate to the degree of probability of a nexus due to the lack of studies and established literature.  She felt that the benefit-of-the-doubt rule should be applied in her case, and provided copies of several medical abstracts to show that there was a link between depression and coronary artery disease as well as a link between chronic back pain and depression.  She also submitted a letter written by the Veteran (according to her, it was written in 1984) to show that he was in pain and suffering greatly.  






Analysis

The medical evidence of record does not relate the Veteran's sudden cardiac death to his period of service, and there is no medical evidence that the Veteran's fatal condition was related to any disability that was incurred in or aggravated during service.  Numerous medical opinions were proffered, relevant to whether a service-connected disability was the principal cause of death or the contributory cause of death.  On its face, the death certificate indicates that this was not so.  No autopsy was performed.  Further, terminal hospital records are unavailable, although Parkview Regional Hospital indicated that the Veteran was only seen in the emergency room on the day he died (i.e., there are no inpatient treatment records).  

And while the private and VA medical opinions, in whole or in part, indicated that it was possible that there existed a connection between service-connected disability and the cause of death, most of the opinions found the relationship to be either unlikely, that is, less than a 50 percent likelihood, or speculative.  

Opinions that there "may" be a relationship between service-connected disability and cause of death are speculative.  A medical opinion expressed in the term of "may" also implies that it "may not" and it is too speculative to establish a medical nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Accordingly, the Board places little probative weight on such opinions as to the cause of the Veteran's death.  

Four different VA examiners, consisting of psychiatrists and cardiologists, and one private physician have offered opinions concerning the question of a medical nexus or medical causation.  


The private physician's opinion, while based on his knowledge and treatment of the Veteran for many years, was not evidently based on a review of the record, which for example would have revealed sources of the Veteran's depression other than his musculoskeletal problems.  Additionally, it is not shown that the Veteran's family physician was a specialist in psychiatry or cardiology, as were the VA examiners, or that the family physician cited to medical literature or studies to support his opinion, as had some of the VA examiners.  Thus, on these bases more probative value is placed on the VA opinions.  

The Board recognizes that greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which they reviewed the record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As for the VA examiners, their conclusions are not quite as bare and unaccompanied by detail as the family physician's opinion.  The May 2005 VA cardiologist's opinion even cited to the private physician's conclusion, but indicated that any attempt to link the service-connected musculoskeletal conditions to death was speculative at best.  Service connection may not be based on a resort to speculation.  38 C.F.R. § 3.102.  The May 2007 VA psychiatrist's opinion, while recognizing that medical literature supported a relationship between stress and sudden cardiac death, discounted a direct causal relationship between the Veteran's musculoskeletal pain from the low back and his depression, thereby rebutting in part the private physician's findings on the matter.  

The VA psychiatrist recognized sources of the Veteran's depression that did not relate to his service-connected musculoskeletal conditions, and such sources were not discussed or even acknowledged by the Veteran's family physician, thereby calling into question the thoroughness of the private opinion.

The August 2008 VA psychiatrist acknowledged an association in psychiatry literature between pain and depression, and between depression and a higher risk for mortality.  He likewise addressed the multiple sources of the Veteran's depression, and found that lumbosacral pain was not the direct cause of the Veteran's depression, but contributed to his depression.  Without medical certainty, he expressed the opinion that depression "may" have contributed to the production of death in this case.  As previously noted, an opinion expressed in the term of "may" also implies "may not" and is therefore too speculative to establish a medical nexus.  

In regard to the medical opinions of October 2008 from a psychiatrist and cardiologist, the psychiatrist (who had previously reviewed the file in August 2008) could not speculate, based on his knowledge of medical principles and literature, on whether the Veteran's depression had some nexus to his death.  Once again, service connection may not be based on a resort to speculation.  38 C.F.R. § 3.102.  

The cardiologist presented an extensive discussion on the Veteran's history of chronic pain, depression, and coronary artery disease, with reference to specific medical reports in the record.  He cited to previous medical opinions on file and agreed that depression was a factor that may have contributed to the Veteran's mortality, further citing to various articles in the medical literature.  The physician acknowledged that the relationship between depression and coronary artery disease was bi-directional and that coronary artery disease itself may even lead to depression.  


Finally, the VA physician concluded that the Veteran's depression and chronic pain from service-connected disability were not the likely cause of his death.  As for whether depression and chronic pain contributed to the Veteran's death, the VA cardiologist acknowledged the possibility of such a link but found it to be either too speculative to determine or unlikely in itself.  

The appellant has argued that she should be accorded the benefit-of-the-doubt in this case as the medical evidence presents a reasonable doubt regarding the cause of the Veteran's death.  The reasonable doubt doctrine, however, requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As previously articulated, all but one of the medical opinions either indicated the unlikely probability of a nexus between a service-connected disability and cause of death, or were based on speculation.  The one favorable medical opinion by the Veteran's family physician was deemed to be of less probative value than the other opinions.  Thus, the Board finds that this case is not one for which reasonable doubt has been presented.  

As for the appellant's arguments in response to the October 2008 VA opinions, and the medical abstracts to support her contentions, the Board does not dispute that the Veteran experienced significant chronic musculoskeletal pain, especially of the low back, and depression, which were very disabling.  The record is replete with treatment records to show this.  The Board, as had the VA psychiatrist in August 2008 and VA cardiologist in October 2008, recognizes that there is medical literature supporting a relationship between depression and an increased mortality risk for patients with coronary artery disease.  


Nevertheless, given what is known of medical principles and literature on the one hand, and of what is known about the medical history and death of the particular Veteran in this case, the VA examiners did not furnish, or were unable to provide without speculating (such as the VHA psychiatrist), a medical nexus between the Veteran's service-connected disability and his cause of death.  

It is noted that although the VHA psychiatrist in October 2008 was unable to offer without resort to speculation an opinion on whether the Veteran's depression caused or contributed to his death, the opinion is adequate because the VHA expert considered all the procurable and assembled evidence, with the duty to assist in developing the facts having been fulfilled.  Further, he reviewed the medical literature so that the opinion reflects the limitations of knowledge in the medical community.  See Jones v. Shinseki, 23 Vet. App. 382, 388- 91 (2010) (The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  The VHA psychiatrist's opinion is therefore evidence against the claim as entitlement to service connection for the cause of the Veteran's death cannot be based on pure speculation under 38 C.F.R. § 3.102.  

In view of the foregoing, the Board finds that there is no favorable evidence to show, to at least a 50 percent degree of likelihood, that the Veteran's sudden cardiac death was due to any disability incurred in service, or manifest within the year following his recognized service in regard to cardiovascular disease.  

To the extent that the appellant attributes the Veteran's cause of death to his service-connected musculoskeletal conditions, particularly his low back disability, through back pain and depression, the appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Although the appellant is competent to describe such symptoms as low back pain and features of depression observed of the Veteran, as a lay person she is not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical causation. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.).  

The appellant's opinion as a lay person is limited to inferences that are rationally based on her perception and does not require specialized education, training, or experience.  As a lay person, the appellant, without specialized education, training or experience, is not competent to infer based on personal observation alone that the Veteran's cause of death was related to service or to service-incurred disability.  And it is not argued or shown that the appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the Veteran's service-connected disabilities and his cause of death.

For these reasons, the Board rejects the appellant's statements as competent evidence to substantiate the claim that the cause of the Veteran's death was related to service or a result of service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 





In sum, the weight of the competent evidence demonstrates that the Veteran's cause of death was not related to disability or disease incurred in service or manifested in the first post-service year, or to service-connected disability.  As the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


